Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites, “a color sensing unit configured to detect a presence of a chip therein in the respective bet administration unit and color values of the chip therein, and “a colored light unit configured to selectively display a first color and a second color;” and “use the color values to implement a first progressive jackpot protocol when the chip therein is a third color and implement a second progressive jackpot protocol when the chip therein is a fourth color.”
	The claim is indefinite because it is not clear what the third color and fourth color is. The claimed first color and second color refers to outputs that are displayed. However, the claim considers the third and fourth color to be the detected values. The color values are values or information obtained from the coloring sensing unit (i.e. RGB values, HSL values as indicated by the specification paragraphs 30-32). The specification discloses (paragraph 31), “for the detected color to be considered a particular color, the color is quantified (and converted to a particular format if necessary) and then those values must meet a set of predefined criteria in order to considered that color for purposes of detection”. The color values are not colors but values used to determine the colors. The color values are not colors and therefore cannot be a third or a fourth color. The Examiner suggests that “a third color” be amended to “a first detected color value” and “a fourth color” be amended to “a second detected color”.
	Claims 2-9 are rejected by dependency.
	Claims 11-13 incorporate similar limitations and is rejected for the same reason as discussed above.

	Claims 14-15, 18-19 recite the limitation "the third color” and “the fourth color”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites, “The method as recited in claim 910”. Claim 11 is an improper dependent claim because there is no claim 910. It appears that the limitation is a typographical error and claim 11 is dependent on claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-8, 10-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (GB 2503870 A) in view of Montgomery (20170169667).

1. Talbot discloses an apparatus (Figs. 2 or 3) comprising: 
a plurality of bet administration units (table can have a plurality of betting areas with sensors to accept bets/chips; page 7:6-12), each bet administration unit out of the plurality of bet administration units comprising (bet location of the table; page 3:6-8, Figs. 2-3), comprising a color sensing unit configured to detect a presence of a chip (4 in Figs. 2-3) therein in the respective bet administration unit and color values of the chip therein (Camera captures image including the chip. Computer analyzes the image to detect the color of the chip. The RGB values, hue, saturation and brightness values are determined and a table is used to find the closest match and identify the color. See pages 3:6-11, 3:16 to 5:16), and a colored light unit configured to selectively display a first color and a second color (Selectively light up one of the LEDs 6 according to the matched color; page 1:1-22, pages 3:6, 5:17-20);
at least one processing unit (computer 10 in Figs. 2-3) connected to the plurality of bet administration units, the at least one processing unit configured to read and execute computer readable instructions stored on a computer readable storage medium (computer inherently comprises a computer storage readable medium with instructions).
Talbot discloses the system is used to detect side wagers and the color of the chips (pages 1:21-23, 5:26-6:4, 6:20-7:5). The color of the chip is used to differentiate the values of the chip and the color is represented by the lights (pages 1:21-23, 5:17-20, 5:26-6:4, 6:20-7:5). However Talbot fails to teach the computer readable instructions st scheme for $5 wager and 2nd scheme for a $10 wager; paragraphs 69. Also Figs. 5-8 discloses different jackpot schemes for a $5 wager and a $1 wager; paragraphs 84-98). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Talbot’s invention and implement a first progressive jackpot protocol when the chip therein is a third color (interpreted as the detected color of the first value chip) and implement a second progressive jackpot protocol when the chip therein is a fourth color (interpreted as the detected color of the second value chip) in order to provide the predictable result of offering side wagers and provide users different opportunities to win an award. 


2. Talbot discloses the apparatus as recited in claim 1, wherein the at least one processing unit is further programmed such that each of the plurality of bet administration units operates such that the colored light unit is configured to display the first color when the color sensing unit detects the chip therein being the third color and configured to display the second color when the color sensing unit detects the chip therein being the fourth color (Selectively light up one of the LEDs 6 according to the matched color; page 1:1-22, pages 3:6, 5:17-20. The claim is interpreted that the first light color matches the third chip color and the second light color matched the fourth chip color.).

3. Talbot discloses the apparatus as recited in claim 2, wherein the first color is approximately a same color as the third color, and the second color is approximately a same color as the fourth color (Selectively light up one of the LEDs 6 according to the 

4. Talbot discloses the apparatus as recited in claim 1, wherein the second color is red and the fourth color is red (chip can a be a red chip; page 6:25-30). However, Talbot fails to disclose that the first color is white and the third color is. Nevertheless such modification would have been obvious to of ordinary skilled in the art since Talbot discloses that the chips can have different color such as blue, red (page 6:25-30), and 4 other colors (i.e. 6 different color represented by 6 different LED lights; 6 in Figs. 2-4). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Talbots invention and incorporate white as a first and third color in order to provide a predictable result of detecting a white chip and displaying a white  LED light to represent the chip color and value. 

5. Talbot in view of Montgomery discloses the apparatus as recited in claim 1, wherein the computer readable instructions are further programmed such that the first progressive jackpot protocol uses a first progressive jackpot pool and the second progressive jackpot protocol uses a second progressive jackpot pool different from the first progressive jackpot pool (Montgomery, Fig. 6 discloses an embodiment with two separate pools 520, 522 for the two different wagers. It would have been obvious to incorporate this feature when incorporating two progressive jackpot protocols.).

7. Talbot in view of Montgomery the apparatus as recited in claim 1, wherein a chip of the third color is higher in value than a chip of the fourth color, and the computer readable instructions are further programmed such that the second progressive jackpot protocol pays a lower amount out of a progressive jackpot pool than the first progressive jackpot protocol for identical progressive jackpot triggers (As indicated in claim 1, Talbot discloses different color chips for different values and therefore discloses that the chip of the third color chip has a higher chip value than the chip of the fourth color chip. Montgomery discloses that the fourth color/lower value chip, i.e. $1 chip 612 in Fig. 6 provides a second progressive jackpot 622 in Fig. 6 that plays a lower amount than the first the progressive jackpot pool 520 in Fig. 6 associated with the higher value chip 610 in Fig. 6. See also Figs. 5-8. The different amounts are for the identical progressive jackpot triggers. I.e. See Table I in paragraph 69, and paragraphs 79-81).

8. Talbot in view of Montgomery the apparatus as recited in claim 7, wherein the lower amount is computed as a value of the chip of the fourth color divided by a value of the chip of the third color (Montgomery discloses that the payout for the lower wager is a percentage of the jackpot pool; paragraph 86. Thus the lower wager of $1 is 20% of a higher wager of $5 and therefore receives $1/$5, or 20% of the jackpot; Fig. 5; paragraph 86).

Claims 10-16, 18-19. See rejections for claims 1-5, 7-8 above.

s 6, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Talbot (GB 2503870 A) in view of Montgomery (20170169667) as applied to claims 5, 16 above, and further in view of Hughes (US 2013/0225277). 

6, 17.  Talbot in view of Montgomery discloses the claimed invention as discussed above. Montgomery also discloses that two levels of jack pools (520 and 622 in Fig. 6) that the pools are re-seeded to a value (paragraph 86). Therefore it is implied that the two progressive jackpot pools are reseeded at different fails. However, Montgomery fails to explicitly state that the first progressive jackpot pool is reseeded at a higher amount after the first progressive jackpot pool is won than the second progressive jackpot pool after the second progressive jackpot pool is won. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games, Hughes discloses that it is known in the art to provide various progressive awards or multi-level progressive configuration in which a plurality of progressive awards start at different award or value levels (paragraphs 4-5). Hughes that for example, a first progressive award has a startup or reset value of $100 and second progressive award has a startup or reset value of $10000 (paragraph 5). This allows multiple different progressive awards to be provided after a winning progressive award is awarded. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Talbot’s invention and reseed the first progressive jackpot pool at a higher amount than the second progressive jackpot in order to provide the predictable of providing a plurality of pools having different starting awards amount.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dam (US 5,757,876) discloses a sensor that detects color of a chip and sense an alarm if the chip is a different color placed in the column. However, Damn’s apparatus is directed to a chip tray and not a wagering area/bet administration unit and therefore would not have been obvious to incorporate without improper hindsight.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715